         Case 1:16-cv-03452-AKH Document 134 Filed 11/02/20 Page 1 of 4


David Berlin (DB4333)
LAW OFFICE OF DAVID BERLIN
207 East 94 th Street
Mezzanine Level
New York, New York 10128
davidberlin l 3@yahoo.com
Tel: 917-202-8700
Tel: 917-338-6360
Fax: 917-591-3423

John S. Wirt (PHV)
Pamela Cocalas Wirt (PHV)
WIRT & WIRT, P.A.
5 Calhoun Avenue, Unit 306
Destin, Florida 32541
mail@wirtlawfirm.com
Tel: (847) 323-4082
Fax: (314) 431-6920
Attorneys for Plaintiffs
Grant Phillips and Scott B. Philips

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRANT PHILLIPS and SCOTT B. PHILLIPS,

                             Plaintiffs,

                      - against -                       CASE NO. 16-cv-3452 (AKH)

CITIBANK, N .A., as Co-Trustee of a Testamentary
Trust of David J. Phillips, NEAL DORMAN,
individually, and in his capacity as Co-Personal
Representative of the ESTATE OF JOSEPH B.                PLAINTIFFS ' NOTICE OF
PHILLIPS, Co-Trustee of a Testamentary Trust of          WITHDRAWAL WITHOUT
David J. Phillips, IRA SHAPIRO, in his capacity as      PREJUDICE OF PLAINTIFFS'
Co-Personal Representative of the ESTATE OF           MOTION TO CONSOLIDATE, LIFT
JOSEPH B. PHILLIPS, Co-Trustee of a                  STAY PURSUANT TO ABSTENTION
Testamentary Trust of David J. Phillips,             ORDER, AND FOR LEAVE TO FILE
LIGHTSTONE ACQUISITIONS III, LLC, LSG                 SECOND AMENDED COMPLAINT
365 BOND STREET LLC, and THE
LIGHTSTONE GROUP, LLC,

                             Defendants.



        On September 30, 2020, Plaintiffs (the "Phillips Brothers") filed a MOTION TO

CONSOLIDATE, LIFT STAY PURSUANT TO ABSTENTION ORDER, AND FOR LEAVE
           Case 1:16-cv-03452-AKH Document 134 Filed 11/02/20 Page 2 of 4


TO FILE SECOND AMENDED COMPLAINT (ECF No. 123) (collectively, the "Consolidation

Motion"). The Phillips Brothers now file this Notice to inform the Court and opposing counsel

that they are withdrawing the Consolidation Motion at this time, without prejudice to the Phillips

Brothers' right to re-file all or a portion of Consolidation Motion at a later date, for the following

reasons:

         1.       On October 30, 2020, the plaintiffs (collectively, "Lightstone") in The Lightstone

Group, LLC, et al. v. Phillips, et al., Case No. 20-cv-6051 (AKH)) ("Lawsuit 2") filed an amended

complaint (1 :20-cv-6051 ECF No. 28) (the "FAC") which joins as additional defendants the

attorneys for the Phillips Brothers, David Berlin, John S. Wirt and Pamela Cocalas Wirt. The F AC

raises myriad legal issues, including the fundamental jurisdictional issue that joinder of David

Berlin, whom the PAC alleges "upon information and belief, is a citizen of New York," FAC 115,

would- if the Court finds that Mr. Berlin is indeed a citizen of New York 1-- destroy diversity in

Lawsuit 2 as two of the Lightstone plaintiffs are also citizens of New York. 2 Id.                         119 and 10.
Consolidation of Lawsuit 2 with this action ("Lawsuit l ") would therefore also destroy diversity

in Lawsuit 1. The defendants in Lawsuit 2 intend to file a motion to dismiss the FAC and for leave

to seek sanctions. See, Levitin v. Miller, 1994 U.S. Dist. LEXIS 9701, 1994 WL 376078 (SDNY,

July 14, 1994) ( dismissing claims for malicious prosecution, prima facie tort, and abuse of process




        Mr. Berlin has been living with his family in Israel since August 30, 2020 and has rented a home there until
June 2022. On August 30, 2020, Mr. Berlin became an Israeli citizen. While he still maintains an office and apartment
in New York and is still a US citizen, it is presently his intention to remain in Israel with his family.

2
          Among other issues, the apparently hastily drafted FAC (i) fails to set forth the basis for the Court's subject
matter jurisdiction as required by Fed. R. Civ. P. 8(a) (a claim for relief"must contain: (1) a short and plain statement
of the grounds for the court's jurisdiction"), (ii) fails to address the fact that the Phillips Brothers ' former counsel of
record, New York counsel John Magliery of Johnson Gallagher Magliery LLC, signed the original complaint, the
amended complaint and the first Notice of Pendency and his associate at the time, attorney Shannon Fields, was also
counsel of record for the Phillips Brothers, and (iii) should have been brought on by way of motion. Whitworth v.
TNT Bestway Transp. Inc., 914 F.Supp. 1434, 1435 (E.D. Tex. 1996) ("When an amendment will destroy diversity,
leave of court is required even though the existing defendant, ... had not yet filed responsive pleadings. 'A party may
not employ Rule 15(a) to interpose an amendment that would deprive the district court of jurisdiction over a removed
action.' 6 Wright, Miller & Kane, Federal Practice & Procedure: Civil, § 1447 at 562 (2d ed. 1990); see also Horton
v. Scripto -Tokai Corp., 878 F.Supp. 902 (S.D.Miss.1995).")

                                                             2
         Case 1:16-cv-03452-AKH Document 134 Filed 11/02/20 Page 3 of 4


brought against the attorneys for an unsuccessful litigant in an earlier action that included the filing

of an allegedly improper !is pendens and granting the defendant attorneys leave to apply for

sanctions). The issues raised by the FAC, which will be addressed in the motion to dismiss being

filed by the defendants in Lawsuit 2, may, depending on how the Court rules, render the

Consolidation Motion made here in Lawsuit 1 moot.

        2.      Also on October 30, 2020, Defendant Citibank filed a status report (ECF No. 130)

with the Court regarding the pending Surrogate's Court proceedings. In its report, Citibank states

that,

                the Surrogate's Court attorney assigned to the matter, Ms. Mary
                Santamarina, informed counsel that her desk had been cleared so that she
                could devote her attention to addressing each of the pending motions and
                that she is actively working on them. The Surrogate's Court will issue its
                decisions on the pending motions as soon as practicable. Those decisions
                once rendered may preclude, in whole or in part, claims and issues in this
                proceeding.
                        Accordingly, we respectfully request this Court's patience as we
                await the Surrogate's Court's decisions.
                        Additionally, subsequent to the conference, the sole opposition to
                the Phillips' motion for leave to amend their objections was withdrawn by
                Neal Dorman, rendering the motion moot and freeing up the Surrogate's
                Court to address the remaining pending motions.

Importantly, Citibank did not advise the Court that it intended to file a motion to dismiss the

Phillips Brothers' amended objections, which Citibank had previously informed the Phillips

Brothers it would do if the Surrogate's Court granted their motion to amend their objections and

which would, as Citibank had threatened, result in a further 3 to 5 year delay in the Surrogate's

Court proceedings. The omission of a statement to the Court that it intended to file a motion to

dismiss, given counsel's duty of candor to the Court, would seem to mean that Citibank no longer

intends to further delay the Surrogate's Court's proceedings by filing such a motion. While the

Phillips Brothers are not entirely convinced that the other interested parties in the Surrogate's

Court's proceedings will not interpose more procedural maneuvers which will result in another

inordinate delay, they accept Citibank's representations. The Phillips Brothers merely desire to

                                                    3
         Case 1:16-cv-03452-AKH Document 134 Filed 11/02/20 Page 4 of 4


have their day in court and do not desire to litigate this matter in two forums simultaneously,

particularly since Citibank's massive legal fees, which are presently being paid for by the trust of

which the Phillips Brothers are the remainder beneficiaries, would be unnecessarily increased.



        For the foregoing reasons, the Phillips Brothers are withdrawing the Consolidation Motion

without prejudice to their right to renew all or a portion of it should it turn out that the Surrogate's

Court's proceedings are nonetheless again being inordinately delayed.


Dated: November 1, 2020                     Respectfully submitted,

                                            WIRT & WIRT, P.A.


                                            By:    Isl John Wirt
                                            John S. Wirt, Esq. (PHV)
                                            Pamela Cocalas Wirt, Esq. (PHV)
                                            WIRT & WIRT, P.A.
                                            5 Calhoun Avenue, Unit 306
                                            Destin, Florida 32541
                                            Tel: (847) 323-4082
                                            Fax: (314) 431-6920
                                            mail@wirtlawfirm.com

                                            David Berlin (DB4333)
                                            LAW OFFICE OF DAVID BERLIN
                                            207 East 94 th Street
                                            Mezzanine Level
                                            New York, New York 10128
                                            Tel: 917-202-8700
                                            Tel: 917-338-6360
                                            Fax: 917-591-3423
                                            davidberlin 13@yahoo.com

                                            Attorneys for Plaintiffs
                                            Grant Phillips and Scott B. Phillips




                                                   4
